Sean C. Gallagher, Administrative Judge,
dissenting.
{¶ 20} I respectfully dissent from the majority view that R.C. 2117.061(E) clearly imposes a maximum period of one year from the date of decedent’s death for the state to file a claim against the estate. The majority view would allow a representative of a decedent’s estate to intentionally not fill out a Medicaid estate-recovery form, and by failing to do so, to retain an undeserved windfall upon the expiration of one year from the date of decedent’s death.
{¶ 21} It is clear that R.C. 2117.061(E) is written in the alternative. A claim must be made within 90 days from the date a completed form is received or within one year following decedent’s death, with the deciding option being “whichever is later.”
{¶ 22} Because a completed Medicaid estate-recovery form was never received by the state, the provision requiring a claim within one year of decedent’s death resolves only half the puzzle. In order for the 90-day clock to run on the first option, the form must actually be received. Since it was not, I cannot find that the lapse of one year from the date of decedent’s death alone satisfies the requirement that this option is the one that occurred later.